Response to After-Final Arguments
Cont. 7 b)
The proposed amendment to claim 41 overcomes the 112, second paragraph rejections set forth in previous office action. However, the 103 rejections as set forth in previous office are maintained, and discussed below to in response to Applicants’ remarks. 
The application is not considered under AFCP 2.0, since the proposed amendment in claim 41 is to overcome 112, second paragraph rejection over lack of antecedent issues. 

Cont. 12) 
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant asserts “…one of ordinary skill in the art would have found no guidance whatsoever in Johnson that would have led to the claimed methods, which use an acidic solution (with “a pH of 3.5 to 5.5”) to leach an initial mixture comprising milled or otherwise disintegrated SBM and water. For this reason alone, the obviousness rejection should be withdrawn... (Remarks, pg. 9)… [s]till further, Johnson expressly discourages the use of an acid leaching step: 
The present invention is unlike conventional methods in which alcohol or acid is used to remove the oligosaccharides and "off-flavors" to produce soy protein concentrate. The use of such reagents lowers the functionality of the resulting soy protein concentrate. 
Johnson, column 5, lines 60-64 (emphases added). So even if one of ordinary skill in the art were to consult Johnson, he or she would have been discouraged from taking an approach as recited in the claims…” (Remarks, pg. 10). 

Applicant’s remarks have been considered, but not persuasive. 
See, MPEP 2145. 
A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.).
Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
It is noted while Johnson teaches less used method for producing soy protein concentrates is by acid leaching (‘069, col. 8, ln. 51-67); nonetheless Johnson clearly recognizes acid leaching with pH about 4.5 (‘069, col. 8, ln. 56) for producing soy protein concentrates is known and conventional in the art.  

Applicant asserts “….that Johnson’s alkali leaching method obtains reduced oligosaccharide content by using a genetically-modified soya bean starting material “which [is] low or devoid in raffinose, stachyose, and lipoxygenase.” Johnson, column 5, lines 22-25. Thus, Johnson arrives at a low-oligosaccharide protein product by a completely different method — by using a starting material that is already low in oligosaccharides. In contrast, the claimed methods use an acid leaching step to obtain a soya protein product in which “65% by weight or greater of the indigestible oligosaccharide content of the SBM has been removed.” Thus, Johnson arrives at a different type of protein product, by using a completely different method, beginning with a different type of starting material…”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., starting material with a specific content) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Johnson discloses the acid leaching with pH about 4.5 (‘069, col. 8, In. 56), which is in range with the cited range; for about 30 to 45 minutes, which is in range with the cited range, and at 40°C, which is in range with the cited range (‘069, col. 8. In. 57-58). Johnson discloses the method comprising separating acid-leached flakes by centrifugation, removing solubles containing oligosaccharides from the acid-leached flakes (‘069, col. 8, In. 58-64) and discarded, wherein the removing the solubles containing the oligosaccharides encompass 100% of the oligosaccharides. Johnson discloses the method comprising spray drying to remove water from the acid-leached flakes to produce the soy protein concentrate having a protein content of 65-70% (‘069, In. 3-8), which overlaps the cited range of 65-75% by weight dry matter. Johnson teaches soy protein concentrates having a moisture content of about 4 to 6 % (‘069, col. 8, In. 19-20), which corresponds to a dry matter content of the soy protein concentrates with a range of about 94% to 96%, which is in range with the cited range. 
Johnson does not explicitly disclose the protein to potassium weight ratio or the sodium amount in the soy protein concentrate. However, as Johnson uses like materials defatted soybean flakes (soya 

The Examiner maintains the 103 rejections of record set forth in previous office action. 
No claims are allowed.
/HONG T YOO/               Primary Examiner, Art Unit 1792